DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

1) Claims 1-9, 11, 14-19, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baig et al. (US 8,211,410).
Baig et al. disclose oral care compositions with chelants. The compositions comprise zinc salts, thickeners, chelants and silica. Zinc salts include zinc citrate. Amino acids may be used as a tubule blocking agent and includes arginine. Amino acids, such as arginine, may also be used as antimicrobial agents and may comprise 0.1 to about 5% of the composition. The composition would meet the method of treating hypersensitivity. Composition A comprises 0.45% stannous fluoride, 0.53 zinc citrate, 0.80% phytic acid (a chelating agent), 1.06% sodium gluconate (a chelating agent), 1.3% sodium carboxymethylcellulose and water. Compositions E comprises 13% sodium hexametaphosphate, 2.50% zinc lactate, 0.6% carrageenan, 0.25% xanthan gum (about 3%), 5% silica (thickener) and water. Composition F comprises 0.24% sodium fluoride 2% zinc lactate, 5%sodium tripolyphosphate, 0.2% xanthan gum and water.  Anticalculus agents are used and include sodium pyrophosphate and hexametaphosphate. Anticalculus agents comprise 0.1% to about 15% of the composition. 

The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  

2) Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (WO 2011/123123) in view of Robinson et al. (WO 2014/088575).
Porter et al. disclose oral care compositions comprising a metal oxide particle such as zinc oxide. The compositions are used to treat hypersensitivity. The metal oxide may comprise up to 5% by weight of the composition, preferably 0.5 to 2% (paragraph 00017). The zinc oxide is used to treat hypersensitivity (paragraph 00035). The compositions comprise at least one amino acid such as L-arginine, lysine leucine, serine and cysteine. The amino acids may be used in mixtures and comprise 0.5 to 5% 
Robinson et al. disclose oral compositions comprising a basic amino acid in free or salt form and zinc salts. The amino acid comprises arginine bicarbonate in an amount ranging from 5 to 15% by weight of the oral care composition (paragraph 00011-00012). A mixture of zinc ions may be used and include zinc citrate and zinc oxide. When zinc citrate and zinc oxide are used, zinc citrate comprises 0.25 to 0.75% and zinc oxide comprises 0.75 to 1.25%. The mixture improves zinc uptake. Anticalculus agent includes sodium tetrasodium pyrophosphate and comprise 1 to 5% of the composition (paragraph 00066). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have added sodium tetrapyrophosphate in the compositions of 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have used a mixture of zinc citrate and zinc oxide comprising zinc citrate from 0.25 to 0.75% and zinc oxide from 0.75 to 1.25% motivated by the desire to increase zinc uptake. 
Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  Moreover, where it would have been obvious to have combined individually known ingredients, evidence must be provided establishing that appellant’s combination of agents is in some way more effective or in some way different than any single member of that combination in order to rebut that prima facie case. See In re Dial, 140 USPQ 244 (C.C.P.A. 1964). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have used a mixture of zinc citrate and zinc oxide because the idea for combining them flows logically from their having been individually taught in the prior art. 

Obvious-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

1) Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of USP 10,441,517. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both recite oral compositions comprising a zinc salt and an arginine. The claims differ insofar as the instant claims recite other amino acids with arginine whereas the patented claims recite arginine. Therefore the instant claims are obvious over the patented claims because the amino acids used in the instant claims overlap that of the patented claims. 

2) Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 8-10, 12-22, 24-32, 35-41 and 55-56 of copending Application No. 14/649,557. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both recite oral compositions comprising a zinc salt and an amino acid. The claims differ insofar as the instant claims recite a specific amino acids in the independent claim whereas the copending claims recite zinc oxide, an amino acid and surfactants. However the amino acid is defined in the dependent claims of the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

3) Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 13-15, 32, 38-39 and 42 of copending Application No. 15/548,272. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both recite oral compositions comprising a zinc salt, and an amino acid. The claims differ insofar as the instant claims recite a specific chelating agent in the independent claim whereas the copending claims recite a fluoride in the dependent claims. However the copending application discloses pyrophosphates. Therefore the instant claims are obvious over the copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4) Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 10-11, 13-19 and 21 of copending Application No. 15/548,468. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both recite oral compositions comprising a zinc salt, and an amino acid. The claims differ insofar as the instant claims recite a chelating whereas the copending claims recite 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5) Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of USP 10,588,840. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both recite oral compositions comprising a zinc salt, a chelating system and an arginine. The claims differ insofar as the instant claims recite other amino acids with arginine and a thickening system in the dependent claims whereas the patented claims recite arginine and the thickening system in the independent claim. Therefore the instant claims are obvious over the patented claims because the amino acids used in the instant claims overlap that of the patented claims. 

Claims 1-25 are rejected.
No claims allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612